Exhibit 10.35

 

LOGO [g691333g72j02.jpg]

February 10, 2014

Edward H. Rensi

6805 Hobson Valley Road, Suite 106

Woodridge, IL 60517

Dear Ed,

On behalf of the Board of Directors of Famous Dave’s of America, Inc., it’s with
great pleasure that we extend to you an offer for the position of interim Chief
Executive Officer, reporting directly to the Board of Directors. We are very
excited at the prospect of your joining the Famous Dave’s team in such a visible
and strategic position. These are dynamic times for our Company and we look
forward to the contributions you will make to our current and future success.
Outlined below are the terms of our offer:

Base Pay

You will receive an annualized base salary of $300,000.00 paid in accordance
with the Company’s standard payroll practices.

Bonus Potential

You will be eligible for performance-based cash bonus awards from time to time.
Payment of any such awards and the performance criteria on which they may be
based will be fully within the discretion of the Board of Directors or the
compensation committee thereof.

Stock Option Award

You will be granted a five year, 25,000 share stock option award. A grant will
be made under the Company’s 2005 stock incentive plan that will be vested and
exercisable with respect to 12,500 shares upon the grant date and will vest with
respect to the remaining 12,500 shares on February 10, 2015.

Travel/Housing Allowance Expenses

You will be reimbursed for you reasonable travel and housing expenses upon
submission of appropriate vouchers or receipts therefor, in an amount not to
exceed $2,000 per month (pro rata for partial months).

At Will Employment

Employment with the Company is for an indefinite period of time. Nothing in this
offer letter modifies or is intended to modify the at will employment
relationship that we will have if you join the Company.



--------------------------------------------------------------------------------

Company Policies

Your employment will be subject to the Company’s policies and procedures that we
establish from time to time.

Confidentiality

You acknowledge and agree that during the term of your employment with the
Company you will have access to various trade secrets and confidential business
information (“Confidential Information”) of the Company. You agree that you will
use such Confidential Information solely in connection with your obligations
under this Agreement and, to the extent applicable, your service as a director
of the Company, and you shall maintain in strictest confidence and shall not
disclose any such Confidential Information, directly or indirectly or use such
information in any other way during the term of this Agreement or following the
termination thereof. You further agree to take all reasonable steps necessary to
preserve and protect the Confidential Information. The provisions of this clause
shall not apply to information which (i) was in your possession prior to receipt
from the Company, or (ii) is or becomes generally available to the public other
than as a result of a disclosure by the Company, its directors, officers,
employees, agents or advisors, or (iii) becomes available to you from a third
party having the right to make such disclosure.

Intellectual Property

You acknowledge that any and all patents, licenses, copyrights, trade names,
trademarks, assumed names, service marks, promotional/marketing/advertising
campaigns, designs, logos, slogans, computer software and other intellectual
property developed, conceived or created by you in the course of your employment
by the Company, either individually or in collaboration with others, and whether
or not during normal working hours or on the premises of the Company
(collectively, “Developments”) shall be, as between the Company and you, the
sole and absolute property of the Company and you agree that you will, at the
Company’s request and cost, take whatever action is necessary to secure the
rights thereto by patent, copyright, assignment or otherwise to the Company. You
agree to make full and prompt disclosure to the Company of any and all such
Developments arising during the term of this Agreement.

Your Representations

We are pleased that you have decided to join the Company. However, it is very
important for both you and the Company to make certain that there are no
conflicts or potential conflicts between you and other organizations if you come
to work for us. Therefore, we require that you make the following
representations to us. If any of these is a problem for you, we would be glad to
discuss them with you and try to work through them. The goal is to identify any
possible problems up front and resolve them.

First, you do not have a contract with any other employer that restricts or
prohibits you from working for the Company in the position that we have offered
to you. It is our policy not to wrongfully interfere with the agreements of
other organizations. If you have any such contract, for example, any type of
non-competition agreement, non-

 

2



--------------------------------------------------------------------------------

solicitation agreement, or confidentiality agreement, we must see it before we
finalize this conditional offer of employment.

Secondly, we do not want you to bring to the Company any property or documents
that belong to another person or employer. This goes for price lists, customer
lists, sales or marketing plans, other business information, and any other
information that any another employer told you verbally or in writing was its
confidential information or trade secrets. In addition, we will not ask you to
disclose, and you should not disclose to us, another employer’s confidential
information or trade secrets.

Thirdly, if you have in your possession any property belonging to any other
employer, we ask that you return it before you begin working at the Company. It
does not matter if such materials are in paper or electronic format. Please
return it if it belongs to another employer.

Other Conditions of this Offer

For immigration compliance purposes, we require you to produce the documents
necessary to establish your identity and authorization to work in this country,
and complete the federal I-9 form.

Please confirm your acceptance of our conditional offer by signing and dating
one of the two enclosed copies and returning it to the undersigned.

Ed, on behalf of the Board of Directors we are confident of the impact you will
make and are looking forward to working closely with you.

Very Truly Yours,

Famous Dave’s of America, Inc.

 

By:   /s/ Dean A. Riesen       Member, Board of Directors       AGREED AND
ACCEPTED:      

    /s/ Edward H. Rensi

      February 10, 2014             Edward H. Rensi       Date

 

3